BROCK, J.
To entitle plaintiff to have his case submitted to the jury he must, among other things, bear the burden of producing evidence from which the jury might draw a reasonable inference that the particular injuries of which he complained were the proximate result of the accident.
Plaintiff testified, concerning how the injury to his right leg was received, in part as follows: “When I started to get into the car nothing at all was wrong with my leg. Not to the best of my knowledge. It hadn’t been cut any way or hurt any way as it was after the accident.” And he further testified: “My leg was never discolored prior to the wreck. It’s been that way since.”
There were discrepancies and contradictions in the plaintiff’s evidence, but such were for the jury, not the Court, to resolve. Whether plaintiff can prevail before the jury is another matter.
Considering plaintiff’s evidence in the light most favorable to him, as must be done upon motion for nonsuit, we hold that plaintiff’s evidence of lack of injury to his leg before the accident coupled with his evidence of injury to his leg after the accident, was sufficient to overcome motion for nonsuit upon this point.
Reversed.
Britt and YaughN, JJ., concur.